Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information
In deciding to restrict a design application, burden is not the primary consideration. A design patent is limited to a single claim. That single claim may disclose only one inventive concept. In order for multiple embodiments to remain in the same application, the separate embodiments must share the same inventive concept. Different embodiments are considered to share the same inventive concept if they are obvious variations of one another according to the standard practiced in rejections under obviousness-type double patenting. When embodiments do not share the same inventive concept, they cannot be supported by a single claim and a restriction is required. This is true even if the search and references cited are identical for all the embodiments. Because of the single-claim requirement, (37 CFR 1.153 as confirmed in In re Rubinfield 123 USPQ 210, 47 CCPA 701) restriction between patentably distinct designs is not discretionary. There four differences seen in the first embodiment and the second embodiment. The two designs are not slight variations of each other of very distinct designs. For this reason, the examiner does not agree with the traverse. 

    PNG
    media_image1.png
    642
    617
    media_image1.png
    Greyscale

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling for the following reason(s): 
The quality of the drawing disclosure in the amended drawings are extremely grainy. The poor quality interferes with the understanding of the contour of the claimed design. It is suggested that applicant amend the drawing disclosure to have the same quality as the original disclosure. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d). Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.
Any change to the drawing or specification must have support from the original disclosure. The amended drawings must not contain new matter.  (See 35 USC 132 and 37 CFR 1.121) 

Conclusion
The claim stands rejected under 35 USC 112 (a) and (b). 
The references are cited as the most pertinent art found and are not applied.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-YEN THI NGUYEN whose telephone number is (571)270-0217.  The examiner can normally be reached on 9-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://www.uspto.gov/patents/process/status/private_pair/index.jsp 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO-YEN T NGUYEN/Examiner, Art Unit 2919